DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8 August 2022 have been fully considered but they are not persuasive.
The Office wishes to thank Applicant for clearly pointing to, and quoting, relevant portions of the two provisional applications which, in the opinion of the Applicant, show support for the invention as now claimed.  In particular, the portion from pages 2 and 3 of provisional application no. 62/352,333 does show recognition of creating a composite membrane comprising a layer of 100% polystyrene sulfonic acid (pssa) and a layer of 100% perfluorosulfonic acid (pfsa).  
However, the Office still deems claims 1-20 of the instant application as failing the written description requirement of 35 U.S.C. 112(a).  In particular, although the pssa/pfsa composite membrane was taught by the ‘333 provisional application, there was no teaching in the ‘333 provisional application of the composite membrane being used in an electrochemical compressor using hydrogen and ammonia as the working fluid.  Additionally, there is no discussion in the instant application of using the composite membrane taught by the ‘333 provisional application in the electrochemical compressor system that compressed a working fluid comprising hydrogen and ammonia.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification as filed, including the three provisional applications to which priority were claimed and which were incorporated by reference into the instant specification at the time of filing, fails to reasonably convey to one of ordinary skill in the art that the inventor(s) had possession of an electrochemical compressor comprising a working fluid comprising ammonia and hydrogen, wherein the ion conducting membrane of the electrochemical cell included a first layer comprising polystyrene sulfonic acid (PSSA) ionomer and a second layer comprising perfluorosulfonic acid (PFSA) ionomer.  While the ‘333 provisional application does disclose an electrochemical compressor comprising a membrane having a layer of PSSA and a layer of PFSA, the compressor of the ’333 provisional application was not taught as being used on a working fluid comprising ammonia and hydrogen.  The instant specification does not indicate that the membrane of the electrochemical compressor that used a working fluid of ammonia and hydrogen was a composite membrane, nor does the instant specification suggest using the membrane of the ‘333 provisional application as the membrane.  Absent this guidance, Applicant has not shown that, at the time of filing, it was contemplated to use the composite membrane of the ‘333 provisional application within the electrochemical cell of the instant application.  The incorporation by reference of the ‘333 provisional application is not sufficient to suggest that the membrane disclosed therein was contemplated as being used in the electrochemical compressor system of the instant application.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794